J-S79043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSE ANTONIO CASTRO SANCHEZ,               :
                                               :
                       Appellant               :       No. 473 MDA 2018

                 Appeal from the PCRA Order February 20, 2018
                in the Court of Common Pleas of Luzerne County
              Criminal Division at No(s): CP-40-CR-0003860-2005

BEFORE: SHOGAN, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                          FILED FEBRUARY 12, 2019

        Jose Antonio Castro Sanchez (“Sanchez”) appeals, pro se, from the

Order dated February 20, 2018, dismissing his second Petition for relief filed

pursuant to the Post Conviction Relief Act (“PCRA”).          See 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

        On June 5, 2006, Sanchez was sentenced to fifteen to thirty years in

prison after pleading guilty to murder of the third degree.1        Thereafter,

Sanchez filed several PCRA petitions, the first of which was counseled. On

June 23, 2015, Sanchez filed, pro se, the instant PCRA Petition alleging the

recognition of a new constitutional right that rendered his sentence illegal.

Finding his Petition without merit, the PCRA court provided Sanchez with a

Pa.R.Crim.P. 907 Notice of Intention to Dismiss on August 12, 2015.        The

Notice of Intent to Dismiss expressly afforded Sanchez twenty days to
____________________________________________


1   18 Pa.C.S.A. § 2502(c).
J-S79043-18



respond, in accordance with Pa.R.Crim.P. 907(1).        On February 20, 2018,

having received no response from Sanchez, the PCRA court dismissed

Sanchez’s Petition.      On March 19, 2018, Sanchez filed a timely Notice of

Appeal with this Court. Pursuant to Pa.R.A.P. 1925, Sanchez was given until

April 9, 2018 to file a court-ordered Pa.R.A.P. 1925(b) Concise Statement of

Matters Complained of on Appeal. See PCRA Court Order, 3/20/18. However,

the docket indicates that Sanchez’s Concise Statement was not filed until April

16, 2018. See Docket at 12 (entries unnumbered). The PCRA court issued

its Pa.R.A.P. 1925(a) Opinion on April 25, 2018, stating that Sanchez’s failure

to file a timely concise statement resulted in waiver of all matters complained

of on appeal.

       On May 17, 2018, this Court remanded the matter to the PCRA court for

a determination of the timeliness of Sanchez’s filing, in light of the “Prisoner

Mailbox Rule.”2 The PCRA court determined, in an Order dated June 14, 2018,

that Sanchez did not present sufficient evidence to avail himself of the Prisoner

Mailbox Rule and, thus, deemed his Concise Statement untimely.

       On appeal, Sanchez presents the following issues for our review:

       I.     Did the PCRA court err as a matter of law when it denied
              [Sanchez’s] PCRA Petition without a hearing?

____________________________________________


2 Pennsylvania Rule of Appellate Procedure 121(a) — often referred to as the
“Prisoner Mailbox Rule” — provides that “[a] pro se filing submitted by a
prisoner incarcerated in a correctional facility is deemed filed as of the date it
is delivered to the prison authorities [,] … as evidenced by a properly executed
prisoner cash slip or other reasonably verifiable evidence of the date that the
prisoner deposited the pro se filing with the prison authorities.”

                                           -2-
J-S79043-18


      II.    Did the PCRA court err as a matter of law when dismissing
             [Sanchez’s] PCRA Petition without a hearing when the plea
             of guilty entered into lacked statutory authorization and is
             therefore illegal?

      III.   Did the PCRA court err as a matter of law in dismissing
             [Sanchez’s] PCRA Petition without a hearing when the
             statute of murder, 18 Pa.C.S.A. § 2502[,] is
             unconstitutionally vague?

Brief for Appellant at 4.

      This Court's standard of review is limited to “whether the [PCRA] court’s

legal conclusions are correct and whether its factual findings are clearly

erroneous.” Commonwealth v. Edwards, 177 A.3d 963 (Pa. Super. 2018).

      Preliminarily, we address whether Sanchez has properly preserved the

aforementioned issues for appellate review. Upon careful review, we conclude

that the PCRA court’s determination as to timeliness is supported by the record

and is free of legal error. We agree with and adopt the sound reasoning of

the PCRA court in determining that the Prisoner Mailbox Rule is unavailable to

Sanchez. See PCRA Court Order, 6/14/18. With this in mind, we now turn

our attention to whether Sanchez consequently waived review of the issues

complained of on appeal.

      Our Supreme Court has consistently held that “appellants must comply

whenever the trial court orders them to file a [s]tatement of [m]atters

complained of on [a]ppeal pursuant to Pa.R.A.P. 1925. Any issues not raised

in [such a statement] will be deemed waived.” Commonwealth v. Castillo,

888 A.2d 775, 780 (Pa. 2005).


                                     -3-
J-S79043-18


      Sanchez was ordered to file his Pa.R.A.P. 1925(b) Concise Statement by

April 9, 2018. Sanchez’s Concise Statement was not docketed until April 16,

2018. Having disposed of the possibility that Sanchez could rely on an earlier

filing date than that reflected in the docket, we determine that Sanchez did

not satisfy the procedural requirements mandated by Pa.R.A.P. 1925, or

Castillo, and has waived all issues presented on appeal.

      We note that even if Sanchez’s Concise Statement had been timely filed,

he still would not have been entitled to relief under the PCRA. Section 9545

of the PCRA expressly states that a PCRA petition “shall be filed within one

year of the date the judgment becomes final.”      42 Pa.C.S.A. § 9545.     A

judgment of sentence becomes final at the conclusion of direct review,

including discretionary review, or at the expiration of time for seeking the

review.    Id. § 9545(b)(3).     “Our courts have strictly interpreted this

requirement as creating a jurisdictional deadline.”      Commonwealth v.

Jackson, 30 A.3d 516, 522 (Pa. Super. 2011). A court may not address the

merits of the issues raised if the PCRA petition was not timely filed.

Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

      Sanchez’s judgment of sentence became final on July 5, 2007. Under

the PCRA, Sanchez had until July 5, 2008 to file a timely PCRA petition.

Sanchez filed his instant Petition on June 23, 2015. Thus, Sanchez’s Petition

is facially untimely.




                                    -4-
J-S79043-18


      Nonetheless, Pennsylvania courts may consider untimely petitions if the

petitioner can explicitly plead and prove one of three exceptions set forth at

42 Pa.C.S.A. § 9545(b)(1)(i-iii). A petition invoking such an exception must

be filed within 60 days of the date the claim could have been presented. Id.

§ 9545(b)(2).

      However, Sanchez does not attempt to invoke a timeliness exception.

Instead, he argues that he established a prima facie showing of a “miscarriage

of justice” at various points throughout his case, which affords the PCRA court

jurisdiction to grant relief.   Brief for Appellant at 8-9.   We find Sanchez’s

argument to be entirely without merit.

      Sanchez avers that the PCRA court had jurisdiction to hear his Petition

under Commonwealth v. Lawson, 549 A.2d 107 (Pa. 1988) and

Commonwealth v. Morales, 701 A.2d 516 (Pa. 1997). Brief for Appellant

at 8-9. However, these cases are irrelevant to a contemporary analysis of the

PCRA’s time limits, as the petitions in those cases pre-date the 1995

Amendment to the PCRA.          The 1995 Amendment implemented a one-year

filing deadline that is to serve as a jurisdictional time-bar to claims filed in an

untimely manner. See 42 Pa.C.S.A. § 9545; see also Commonwealth v.

Taylor, 65 A.3d 462, 468 (Pa. Super. 2013) (stating that because “[t]he filing

mandates of the PCRA are jurisdictional in nature and are strictly construed[,]

… [a]n untimely petition renders this Court without jurisdiction to afford

relief.”); Commonwealth v. Abu Jamal, 941 A.2d 1263, 1267-68 (Pa. 2008)


                                       -5-
J-S79043-18


(providing that “[t]he PCRA’s timeliness requirements are jurisdictional …

[and] courts may not address the merits of the issues raised in a petition if it

is not timely filed.”).

      Because Sanchez’s Petition was filed more than a decade beyond the

statutory deadline, and did not invoke an exception, his Petition was untimely

under the post-1995 PCRA. As such, had Sanchez not waived his claims on

appeal, this Court would still have affirmed the PCRA court’s dismissal of

Sanchez’s Petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 02/12/2019




                                     -6-